Citation Nr: 1827190	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-24 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder and, if so, whether service connection is warranted.   

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a right ankle disorder,  to include as secondary to service-connected left ankle condition. 

4. Entitlement to service connection for a low back disorder,  to include as secondary to service-connected left ankle condition.

5. Entitlement to service connection for posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for coronary artery disease, to include as secondary to service-connected left ankle condition.

7. Entitlement to service connection for diabetes mellitus,  to include as secondary to service-connected left ankle condition.

8. Entitlement to service connection for erectile dysfunction.  

9. Entitlement to service connection for pes planus.

10. Entitlement to service connection for bilateral drop foot,  to include as secondary to service-connected left ankle condition.

11. Entitlement to compensation under 38 U.S.C. § 1151.

12. Entitlement to an increased rating in excess of 10 percent for the service-connected residuals of left ankle fracture.

13. Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to March 1975 and died in November 2014.  The Appellant is the Veteran's widow and has been substituted as the claimant pursuant to 38 U.S.C. § 5121A (2012) for the service connection, entitlement to 38 U.S.C. § 1151, and increased rating claims.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2011, November 2013, and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Philadelphia, Pennsylvania. 

The Appellant filed a claim to substitute in February 2015.  At that time, claims for service connection for depression, a right ring finger disorder, and loss of teeth were pending.  They have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. §§ 3.1010, 19.9(b) (2017). 


FINDINGS OF FACT

1. The May 2008 rating decision denying service connection for a left knee disorder is final.  

2. New and material evidence has been received since the May 2008 rating decision, and the claim is reopened. 

3. The left and right knee disorders were not proximately caused or aggravated by the service-connected left ankle disorder.  

4. The Veteran did not have a right ankle disability that was caused or aggravated by the service-connected left ankle disability. 

5. The low back disorder was not caused or aggravated by the service-connected left ankle disorder.  

6. The Veteran did not have a diagnosis of PTSD during any period on appeal. 

7. The Veteran's coronary artery disease was not caused or aggravated by the service-connected left ankle disorder.  

8. The Veteran's diabetes mellitus was not caused or aggravated by the service-connected left ankle disorder.  

9. The Veteran's erectile dysfunction was caused by the nonservice-connected diabetes mellitus and hypertension. 

10. The Veteran did not have a diagnosis of bilateral pes planus during the period on appeal. 

11. The Veteran did not have a diagnosis of bilateral drop foot during the period on appeal. 

12. The Veteran did not incur an additional disability as the result of treatment or care at Hines VAMC.  

13. The Veteran's left ankle disability was manifested by, at worst, dorsiflexion to 10 degrees, plantar flexion to 20 degrees, with pain, no additional limitation of motion after repetitive use, and no evidence of ankylosis. 

14. The Veteran's service-connected disabilities did not primarily cause or substantially and materially contribute to his death. 


CONCLUSIONS OF LAW

1. The May 2008 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. The criteria to reopen the claim of service connection for the left knee disorder have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for a left knee disorder have not been met.  
38 U.S.C. §§ 1110, 5103A, 5121A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1010 (2017).

4. The criteria for service connection for a right knee disorder have not been met. 
38 U.S.C. §§ 1110, 5103A, 5121A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1010 (2017).

5. The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C. §§ 1110, 5103A, 5121A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1010 (2017).

6. The criteria for service connection for a low back disorder have not been met.  
38 U.S.C. §§ 1110, 5103, 5103A, 5121(a), (c) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1000 (2017).

7. The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 5103A, 5121A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.1010, 4.130 (2017).

8. The criteria for service connection for coronary artery disease have not been met.  38 U.S.C. §§ 1110, 5103A, 5121A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1010 (2017).

9. The criteria for service connection for diabetes mellitus have not been met.  
38 U.S.C. §§ 1110, 5103A, 5121A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1010 (2017).

10. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1110, 5103A, 5121A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1010 (2017).

11. The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C. §§ 1110, 5103A, 5121A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.1010 (2017).

12. The criteria for service connection for bilateral drop foot have not been met.  
38 U.S.C. §§ 1110, 5103A, 5121A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.1010 (2017).

13. The criteria for compensation under 38 U.S.C. § 1151 have not been met. 38 U.S.C. §§ 1151, 5121A (2012); 38 C.F.R. §§ 3.361, 3.1010 (2017).  

14. The criteria for a rating in excess of 10 percent for the service-connected residuals of left ankle fracture have not been met.  38 U.S.C. §§ 1155, 5121A (2012); 38 C.F.R. §§ 3.1010, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

15. The criteria for service connection for cause of death have not been met.  
38 U.S.C. §§ 1110, 1310, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See id.  

Except as discussed herein, the Appellant has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence was received after the October 2015 and November 2016 Statements of the Case; thus, all due process considerations have been satisfied. 

The pertinent regulations were provided to the Appellant in the Statements of the Case and will not be repeated here.


Reopening Service Connection

The Veteran filed a claim for service connection for a left knee disorder in January 2008, which was denied by the RO in a May 2008 rating decision.  He did not appeal this rating decision or submit new and material evidence within one year, and it became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The RO denied the claims because the evidence did not demonstrate a relationship between the disorder and service.   

Since then, new and material evidence has been associated with the claims file sufficient to reopen the claim.  Specifically, an August 2012 VA medical record documents a possible relationship between the left knee disorder and the service-connected left ankle disability.   This is sufficient to constitute new and material evidence and the claim to reopen is granted.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board notes that the right and left knee claims were both denied in a November 2011 rating decision.  The rating decision was not final, however, as new and material evidence regarding the knees was received in November 2012, less than one year after the November 2011 rating decision.  See 38 C.F.R. § 3.156(b).  Specifically, August 2012 medical records were received, which contained a medical opinion from the Veteran's treating VA physician relating his knee disorders to his service-connected left ankle. 

Service Connection for the Left and Right Knee Disorders

The Appellant seeks service connection for the Veteran's left and right knee disorders secondary to the service-connected left ankle disability.  Because the claims are solely based on a secondary service connection theory, the Board did not address presumptive and direct service connection.  There is no evidence in the file suggesting those theories of entitlement would be plausible.

Initially, the Board notes that the VA medical records show diagnoses of degenerative joint disease and instability in both knees and prescription for a knee brace for both knees.  While the VA medical records do not contain an x-ray study confirming the existence of right knee arthritis, the January 2012 private orthopedic evaluation demonstrates decreased flexion and muscle strength bilaterally, and a positive McMurray's test bilaterally.  It is thus evident that the Veteran had right and left knee disorders. 

The Veteran was afforded a VA general medical examination in October 1998.  The examiner noted that his left ankle was injured in service, his left knee began to bother him approximately five years prior to the examination, and he injured his back in 1977 and in 1993 while closing a very heavy gate.  After examination, he was diagnosed with degenerative lumbar vertebral disease and left knee degenerative changes with meniscus degeneration.  He did not report right knee pain at this time. 

A VA medical opinion was obtained in November 2016, and the examiner concluded that the Veteran's left knee disorder was not caused or aggravated by his service-connected left ankle disability.  He also stated that there was no obvious diagnosis for the right knee by a qualified medical provider, but applied his subsequent medical opinions to the right knee as well as the left knee.  He stated that the clinical evidence did not support the Veteran's contention that favoring his left ankle would affect the left or right knees.  Specifically, he relied on the ankle examinations, including the January 2012 examination, which showed no instability, abnormal movements, and normal strength. He further stated that the left ankle condition would not result in an anatomical shift of weight to the right or left knee so as to cause an extra weight burden and, since it was mechanically stable, no falls were expected that would injure the left or right knees.  Instead, the examiner opined that the left knee arthritis was caused by aging and normal wear and tear.  The Board finds that the examiner's opinion can logically be applied to the right knee, based on his rationale, even though he determined there was no right knee diagnosis due to the lack of diagnostic testing. 

The Board also considered the favorable evidence.  In August 2012, the Veteran's treating VA physician opined that "based on my clinical evaluation . . . it is my opinion that [the Veteran's] bilateral knee pain and right ankle pain and low back pain are more likely than not as the result of history of service connected left ankle injury and chronic left ankle pain and limited motion to the degree that [the Veteran] has been overusing lower back, knees, and right ankle joints in order for [the Veteran] to keep his balance under control and to avoid fall."  His diagnoses for the Veteran included "bilateral knee pain secondary to overusing the bilateral knees and right ankle due to limited mobility and pain in the left ankle," "change in anatomy of both knees and right ankle upon ambulation causing exacerbation of the right ankle pain as well as knee pain," and "degenerative joint disease and instability of both knees associated with overusing knees following left ankle injury and limited mobility in order to hold balance and avoid falling."  

The Board finds that this opinion is not persuasive for the following reasons.  First, it is clear from the context of the opinion that the physician relied on the Veteran's reported history and did not perform a review of any medical records.  At the beginning of the report, it is noted that 

the patient states that due to chronic left ankle pain which he now has 10% service-connected disability for over the years patient was favoring right ankle as well as right knee and left knee as a result the patient developed pain and limited motion of the right ankle as well as bilateral knees and arthralgia of both knees along with mild swelling and limited motion of both knees to the degree that patient is unable to ambulate freely and feels that his knees are giving way.  

(emphasis added).  The fact that the examiner relied on what the Veteran "stated", as opposed to reviewing the medical evidence, is important here, because as the November 2016 VA examiner noted in his negative opinion, a review of the medical history of the service-connected left ankle condition does NOT show that it was unstable AND he had normal strength.  The Veteran made these comments to the VA treating physician after he filed his claim for additional compensation, and his statements as to the symptoms that he had in his left ankle - specifically, instability - are not borne out by the objective evidence.  

Second, the VA physician not only relied solely on the Veteran's comments in providing this opinion, but on an inaccurate recitation by the Veteran of his medical history.  For example, he relied on the Veteran's statement that he was overusing his other joints to keep his balance so he would not fall, yet the medical evidence shows the left ankle was mechanically stable.  Similarly, because he did not review the medical evidence, the physician did not address how the Veteran's intervening injuries, including a motor vehicle accident in 1977 and a severe back injury in 1993 that required physical therapy and a laminectomy and fusion, could have contributed to his knee disorders.  For these reasons, the Board finds that the favorable medical opinion is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that the Board may reject a medical opinion because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that a thorough and contemporaneous medical examination is "one which takes into account the records of prior medical treatment," so that the evaluation of the claimed disability will be a fully informed one).

In February 2012, the Veteran's physical therapist stated that physical therapy for the left ankle, in addition to the knees, "seems appropriate as [the Veteran] has chronic L ankle pain for which he wears ASO and which could be contributing to knee pain."  (emphasis added).  In consideration of the language used by the physical therapist and the context of the statement, the Board finds that the purported opinion lacks probative value because it is a statement of mere possibility rather than one of probability.  See 38 C.F.R. § 3.102 (statements that involve "pure speculation or remote possibility" are not within the range of probability); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may" or "could" is not probative).

The Board thus finds that the negative nexus opinion and supporting medical records outweigh the favorable opinion issued by the physical therapist in February 2012 and the treating physician in August 2012.  The Board notes that the Appellant's representative argued the treating physician's opinion should be accorded more probative weight because he had treated the Veteran for almost a decade at the time of his opinion.  There is no rule, however, that opinions of treating physicians are entitled to presumptively greater weight in evaluating veterans' claims.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  Accordingly, the Board finds that the weight of the evidence is against service connection for the left and right knee disorders and the claims are denied.  

Service Connection for the Right Ankle

The Appellant seeks service connection for a right ankle disorder, as the substituted claimant, secondary to the Veteran's service-connected left ankle disability. 

The Board finds that the Veteran did not have a right ankle disability diagnosis during the period on appeal.  In February 2012, he presented to his treating VA physician with complaints of bilateral ankle pain.  A physical examination revealed limited motion of both ankles due to application of the ankle brace bilaterally and swelling and tenderness to palpation in the left ankle, but not the right.  The physician diagnosed him with exacerbation of bilateral ankle pain and documented several other assessments related to the left ankle, but not the right.  Thus, while the Veteran reported subjective right ankle pain, there were no objective signs of impairment or symptoms. 

He underwent a VA ankles examination in January 2012 and range of motion testing showed plantar flexion to 40 degrees, with no evidence of painful motion, dorsiflexion to 15 degrees, with no objective evidence of painful motion, and no additional limitation of motion after repetitive use testing.  There was minimal tenderness, but no other symptoms, strength was normal, and stability testing was normal.  The examiner's conclusion, however, only referenced the left ankle.  

He underwent a second examination in October 2012.  He denied trauma to the right ankle but complained of pain, limited range of motion, instability, and required use of an ankle brace.  Range of motion testing showed plantar flexion to 45 degrees or greater, with no objective evidence of painful motion, dorsiflexion to 20 degrees or greater, with no objective evidence of painful motion, and no additional limitation of motion after repetitive use testing.  The examiner noted that the left ankle disability caused less movement than normal, pain on movement, disturbance of locomotion, and interference with weight-bearing, but did not indicate any similar functional impairment associated with the right ankle.  There was normal muscle strength, no pain on palpation, no instability, no ankylosis, and no additional conditions noted.  The examiner also referenced a May 2010 x-ray which showed no bone or joint abnormalities in the right ankle.  The examiner concluded the Veteran did not have a right ankle disorder based on the normal examination and x-ray results.  

A VA medical opinion was obtained in November 2016, and the examiner concluded that, while the Veteran reported issues with pain, limitation of motion, and use of an ankle brace, no actual diagnosis was rendered that accounts for the symptoms.  Importantly, the normal x-ray proved that any extra weight-bearing caused by the left ankle disability did not cause or aggravate a right ankle disability, "which would have been demonstrated on the x-ray study."  The examiner further concluded that "no extra stresses or strains involving the right foot would be expected to come from the left ankle" and any issues the Veteran had with the right ankle were "most likely due to expected wear and tear forces seen with aging."  
The Board therefore finds that the evidence does not demonstrate the existence of a right ankle disability upon which to base a claim of service connection.  The Board considered the recent decision by the U.S. Court of Appeals for the Federal Circuit in Saunders v. Wilkie, No. 2017-1466, slip op. at 21 (Fed. Cir. Apr. 3, 2018) that pain, even in the absence of a presently-diagnosed condition, can constitute a disability under 38 U.S.C. § 1110. While the records clearly document right ankle pain, there is no evidence that the pain causes functional impairment.  The Court further held, however, that subjective pain alone would not establish a disability.  Instead, "a veteran will need to show that [the] pain reaches the level of a functional impairment of earning capacity."  The Board finds that the evidence demonstrates that the right ankle pain did not cause sufficient functional impairment.  Instead, range of motion was predominantly normal, muscle strength and stability tests were normal, and the right ankle was structurally normal. 

The Board considered the evidence that is favorable to the Veteran but finds that it does not sufficiently confirm the existence of a right ankle disorder.  In August 2012, the Veteran presented with complaints of bilateral ankle pain and a physical examination revealed limited motion of the right ankle.  The treating VA physician opined that "based on my clinical evaluation . . . it is my opinion that [the Veteran's] bilateral knee pain and right ankle pain and low back pain are more likely than not as the result of history of service connected left ankle injury and chronic left ankle pain and limited motion to the degree that [the Veteran] has been overusing lower back, knees, and right ankle joints in order for [the Veteran] to keep his balance under control and to avoid fall."  His diagnoses for the Veteran included "change in anatomy of both knees and right ankle upon ambulation causing exacerbation of the right ankle pain as well as knee pain" and "exacerbation of bilateral ankle pain and right ankle pain and limited motion secondary to overusing bilateral knees and right ankle due to limited mobility and pain in the left ankle."  Subsequent records do not contain assessments regarding the right ankle except to note complaints of right ankle pain. 

The Board finds that the VA examinations, medical opinions, and treatment records outweigh the treating physician's favorable opinion and diagnosis.  While the treating physician diagnosed the Veteran with a "change in anatomy" in the right ankle, there is no evidence supporting this conclusion.  The May 2010 x-ray of the right ankle was normal and there was no subsequent testing.  Furthermore, while the examiner indicated limited motion, it is unclear the extent to which motion was limited and the resulting functional impairment.  The Board thus finds that the August 2012 medical opinion is outweighed by the VA examinations, medical opinions, and other treatment records which do not evidence a right ankle disability or right ankle pain that rises to the level of functional impairment in earning capacity. 

In the event the Veteran's right ankle pain constitutes a disability, the Board finds that it was not caused or aggravated by the left ankle disability.  In making this determination, the Board finds that the VA medical opinions, treatment records, and delayed manifestation of right ankle pain are particularly probative.  

The VA medical records date back to August 2001, when the Veteran presented for treatment of low back pain, left ankle pain, and left knee pain; he did not complain of right ankle pain.  In May 2010, the Veteran presented with complaints of right foot pain after walking on an uneven surface for a prolonged period.  A physical examination was essentially within normal limits in the lower extremities, and the Veteran was diagnosed with tendinopathy of the second flexor tendon on the sole of the right foot.  He did not complain of, and there was no diagnosis of, a right ankle disorder.  He was referred for x-ray studies of the bilateral feet and ankles, which showed a normal right ankle.  

Indeed, VA records do not show that the Veteran specifically complained of right ankle pain until November 2011, when he reported experiencing right ankle pain "over the decades."  The Board finds that this statement is not credible as earlier records do not document complaints of right ankle pain, despite seeking treatment for other musculoskeletal conditions.  Additionally, even though the Veteran filed several claims for service connection for left ankle and bilateral knee disorders in August 1996, January 2008, and March 2011, the Veteran did not file a claim for service connection for a right ankle disorder until April 2012.  This contradicts his statement that he had experienced right ankle pain for decades, because it is reasonable to infer that if that had been the case, he would have claimed such along with the other conditions. 

Thus, despite living with a left ankle disability since service, the Veteran's right ankle pain did not manifest until many years later.  This delayed manifestation, as well as the normal x-ray studies and January 2012 VA examination, supports the November 2016 examiner's opinion that it is caused by the aging process, rather than the left ankle disability.  The Board thus finds that these opinions and medical records outweigh the favorable opinion issued by the Veteran's treating physician in August 2012.  The Board notes that the Appellant's representative argued the treating physician's opinion should be accorded more probative weight because he had treated the Veteran for almost a decade at the time of his opinion.  There is no rule, however, that opinions of treating physicians are entitled to presumptively greater weight in evaluating veterans' claims.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).

The Board therefore finds that there was no right ankle disability during the period on appeal upon which to base a claim of service connection and, regardless, any right ankle disability was not caused or aggravated by the left ankle disability. 

Service Connection for the Back Disorder

The Appellant seeks service connection for the Veteran's low back disorder secondary to the service-connected left ankle disability.  The Board finds, however, that service connection is not warranted for the back disorder on a secondary basis.  Because the claim is solely based on a secondary service connection theory, the Board did not address presumptive and direct service connection.  There is no competent evidence in the file suggesting such theories are viable.

In making this decision, the Board relied on the private medical records and VA medical opinions.  In May 1996, the Veteran was examined by a private orthopedist who submitted a statement detailing his evaluation.  The Veteran reported that his back pain began in 1977, after a motor vehicle accident while working for the sheriff's department.  The reason for treatment, however, was in regards to an incident that occurred in January 1993, when the Veteran was lifting a large gate while working for the sheriff's department.  He wrote that the Veteran "felt a sudden electric shock-like pain in his back" that "radiated upwards and down the left leg."  He underwent physical therapy and a laminectomy and fusion in July 1994.  The Veteran also reported that, prior to this incident, he incurred a minor sprain to his lower back which required him to work on a light-duty basis.  After a physical examination, the orthopedist diagnosed the Veteran with severe chronic low back pain that rendered him totally disabled.  

The Veteran was afforded a VA general medical examination in October 1998.  The examiner noted that the Veteran's main problem was his back, which he injured in 1977 and again in 1993 while closing a very heavy gate.  After examination, he was diagnosed with degenerative lumbar vertebral disease and left knee degenerative changes with meniscus degeneration.  

He underwent a VA back examination in October 2012.  After review of the claims file and examination, the examiner opined that the back disability was not caused or aggravated by the service-connected left ankle disability.  She noted that the back condition resulted from a work-related injury, incurrent when the Veteran attempted to lift a heavy gate which was frozen in the ice and developed acute onset of pain.  Even though the Veteran argued that his left ankle caused gait and balance problems, resulting in the injury, the examiner stated that this injury likely would have occurred in a person without any orthopedic conditions due to the nature of the causative stress.  She noted that he suffered several disc herniations at the time, which evidenced the stress that was placed on his spine during his attempt to lift the gate. 

In December 2012, the Veteran disputed the examiner's opinion, stating that numerous people similarly opened this gate and did not suffer the same injuries.  

An additional medical opinion was obtained in November 2016.  After review of the claims file, including the favorable medical records and Veteran's contentions, the examiner opined that the Veteran's back disorder was not caused or aggravated by his service-connected left ankle disability.  He stated that the evidence indicates the Veteran sustained significant injuries in 1977 and 1993, and did not show any contribution from the prior left ankle fracture.  He further stated that there was no evidence of aggravation as his low back pain was stable and there were no abnormalities other than what would normally be expected from this condition.  

The evidence clearly demonstrates that the back disorder is unrelated to the left ankle.  Indeed, his back pain began in 1977 following a motor vehicle accident and was reinjured throughout his post-service career.  While the Veteran contends that his left ankle injury contributed to his injury in 1993, the records describing the event do not indicate that the Veteran fell or lost his balance.  Instead, the records state that he lifted a gate, which immediately caused severe radiating pain.  The medical records also show his ankle was mechanically stable, as discussed in more detail above.

The Board considered the evidence that is favorable to the Veteran but finds that the negative evidence is more probative.  In January 2012, the Veteran presented for an orthopedic evaluation.  The physical therapist completing the evaluation noted that he "had left ankle pain leading to left knee pain, low back pain, and right knee pain."  It is evident from the context, however, that the physical therapist was merely recording the Veteran's complaints as he reported them. 

In August 2012, the Veteran's treating physician opined that the Veteran's low back pain was more than likely the result of the service-connected left ankle disability because the Veteran "has been overusing lower back, knees, and right ankle joints in order for [him] to keep his balance under control and to avoid fall."  

The Board considered this medical opinion, but find that it is less probative than the negative VA medical opinions.  Importantly, the treating physician did not factor in the role the Veteran's multiple severe back injuries played in causing his chronic back pain.  Because his positive opinion did not address these intervening injuries that are obviously relevant to the claim, the Board accorded his opinion less probative value.  Also as discussed in greater detail above, the Veteran's reported medical history of ankle instability is not supported by the objective medical evidence, and the examiner clearly relied on what the Veteran reported in making his opinion.  The Board also considered the lay contentions submitted in support of the Veteran's claim, but finds that these contentions are not probative because the Veteran, the Appellant, and the Veteran's friend are not competent to render a medical opinion on the etiology of a musculoskeletal condition.   Accordingly, the Board finds that service connection for the low back disorder is not warranted.

Service Connection for PTSD

Initially, the Board notes that the record shows consistent diagnoses of depression.  The Veteran submitted a separate claim for service connection for depression in June 2012 that has not been adjudicated by the RO.  The Board will therefore not broaden the claim of service connection for PTSD under Clemons to ensure that the Appellant has ample opportunity to argue the other claim. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Appellant seeks service connection for PTSD as the substituted claimant.  The Veteran contended that he was entitled to service connection for PTSD because he was traumatized in service when he was forced to exercise on a broken ankle.  The Board finds, however, that service connection for PTSD is not warranted because the Veteran did not have a PTSD diagnosis. 

VA medical records do not show a PTSD diagnosis by a psychiatrist or psychologist.  Instead, the record shows consistent diagnoses of depression and anxiety.  In October 2010, the Veteran underwent a mental health intake evaluation after he requested mental health treatment for PTSD despite denying previous psychiatric treatment.  He described numerous stressors that occurred in the military but he was ultimately diagnosed with depression and rule out personality disorder was noted.

In January 2011, he underwent another mental health evaluation to assess whether he would benefit from trauma-focused mental health services.  While the Veteran "clearly attribute[d] his psychological difficulties and interpersonal failures to his experiences as a Marine trainee," the examiner concluded that his symptoms were inconsistent with PTSD.  Instead, he diagnosed him with ongoing depression symptoms compounded by a pattern of viewing the world as a hostile place.  In Axis IV, the examiner documented health problems, limited finances, and raising two young children.  

Subsequent records from the Orlando VAMC document a past medical history of PTSD/anxiety disorder/depression, but there is no indication that the Veteran was diagnosed with PTSD by a psychiatric or psychologist during this time.  Instead, it appears that the history was based on the Veteran's reports and therefore does not constitute competent evidence of a PTSD diagnosis. 

Accordingly, the claim for service connection for PTSD is denied because the Veteran did not have a diagnosis of PTSD. 


Service Connection for Coronary Artery Disease and Diabetes 

The Appellant seeks service connection for the Veteran's coronary artery disease and diabetes secondary to the service-connected left ankle disability.  The Veteran contended that he was entitled to service connection because his service-connected left ankle disability rendered him unable to exercise, which in turn caused his heart disease and diabetes.  Because the claims are solely based on a secondary service connection theory, the Board did not address presumptive and direct service connection.  

The Board finds, however, that the coronary artery disease and diabetes are not secondary to the service-connected left ankle.  In making this determination, the Board relied on the October 2012 and November 2016 VA medical opinions.  The October 2012 examiner concluded that his diabetes and coronary artery disease were not caused or aggravated by his service-connected ankle disability.  She noted that there are alternative forms of exercise for people with physical limitations and joint pain and weight control could have been accomplished by diet modifications only.   

The November 2016 examiner similarly concluded that the Veteran's diabetes and coronary artery disease were not caused or aggravated by his service-connected ankle disability.  Regarding the Veteran's diabetes, he opined that the Veteran had several risk factors, in addition to obesity, that made it more likely he would develop diabetes, including increased age, hypertension, and hyperlipidemia.  The examiner further noted that the Veteran's diabetes was not aggravated by the service-connected left ankle disability because it did not require restriction of activities, was managed well on hypertension, and did not require repeat hospitalizations for hypoglycemia or hyperglycemia.  Regarding the coronary artery disease, the examiner noted that, in addition to obesity, the Veteran had several risk factors for coronary artery disease, including being male, advanced age, hyperlipidemia, diabetes, and hypertension, which alone or in concert would have predisposed him to developing coronary artery disease.  While the examiner issued an aggravation opinion, the Board finds that it is inadequate because the examiner opined that the Veteran did not develop complications stemming from his coronary artery disease.  The death certificate, however, lists ischemic cardiomyopathy, congestive heart failure, and cardiovascular heart disease as the causes of death; therefore, the Board did not accord the aggravation opinion any probative value.

Furthermore, the Veteran's VA treatment records show that he engaged in physical therapy, took part in MOVE, VA's national weight management program, and was regularly instructed on eating a heart healthy diet and engaging in exercise and activity in moderation.  It is therefore evident that the Veteran could exercise, despite his physical limitations, and was actually encouraged to do so, and had alternative methods of maintaining a healthy weight available to him.  Indeed, the Veteran only had moderate limited motion of the left ankle, with normal strength and no instability, and the evidence contradicts his contentions that he was unable to exercise as a result. 

Finally, the Board relied on the Veteran's statements made during the October 2012 examination, in which he described how his back injury, rather than his ankle disability, impaired his ability to engage in activities of daily living and that he gained weight after his back surgery.  

The Board thus finds that the Veteran's diabetes and coronary artery disease were not caused or aggravated by the service-connected left ankle disability, because the Veteran could have managed his weight through alternative exercises and diet modifications, his nonservice-connected back injury was his primary impediment to activity, and obesity was only one of several present risk factors for both disorders.  Accordingly, the claims of service connection for coronary artery disease and diabetes are denied. 


Service Connection for Erectile Dysfunction

The Appellant seeks service connection for the Veteran's erectile dysfunction, but the Board finds that service connection is not warranted. 

In making this decision, the Board relied on the October 2012 VA examination, in which the examiner related the Veteran's erectile dysfunction to his diabetes mellitus.  Additionally, VA medical records indicate that the Veteran's erectile dysfunction began in approximately 2009 due to his diabetes, heart conditions, and medication for hypertension.  As the Veteran's diabetes mellitus, heart, and hypertension disorders are not service-connected, service connection is not warranted for erectile dysfunction, and the Appellant has not presented evidence that shows otherwise.  

Service Connection for Bilateral Pes Planus and Drop Foot

The Appellant seeks service connection for bilateral pes planus and drop foot as the substituted claimant, but the Board finds that service connection is not warranted because there were no current diagnoses during the period on appeal. 

The Veteran was afforded a VA examination in November 2012, which documented his ability to ambulate on both feet and found no muscle injuries in the lower extremities.  VA medical records show that, in June 2013, the Veteran reported he suffered from bilateral flat drop foot.  After examination, his treating physician found no signs of drop foot on either side, but he did not address the allegation of flat feet specifically.  The VA treatment records from 2002 to 2014, however, do not show treatment for or diagnoses of drop foot, foot paralysis, or flat feet despite extensive treatment for other musculoskeletal conditions.  In November 2016, a VA examiner concluded that an opinion could not be rendered because a peripheral nerve or foot examination did not confirm the presence of bilateral foot drop.  While the Veteran reported that he had bilateral drop foot during treatment at Orlando VAMC, due to his layman status and in light of his physician confirming he did not have bilateral drop foot, these contentions are not probative evidence of a diagnosis. 

Consequently, the Board finds that there are no diagnoses of pes planus or foot drop on which to base a grant of service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claims for service connection are therefore denied.

Entitlement to Compensation under 38 U.S.C. § 1151

The Appellant seeks entitlement to compensation under 38 U.S.C. § 1151 as the substituted claimant.  The Veteran contended that he was entitled to compensation under 38 U.S.C. § 1151 for additional ankle, knee, and back disabilities.  Specifically, he argued that he was refused treatment at Hines VAMC for his left ankle, which was subsequently service-connected, and he incurred additional disabilities as a result.  The Board finds, however, that entitlement to compensation is not warranted under 38 U.S.C. § 1151. 

The Veteran claims that he attempted to obtain treatment shortly after separation from service for his left ankle disability, but was turned away because he "was not entitled to any medical benefits."  Consequently, he self-treated his left ankle and incurred an additional left ankle disability.  Because the Veteran was reportedly denied treatment, there are no records at Hines VAMC.

A vital requirement under 38 U.S.C. § 1151 is that the disability "was caused by hospital care, medical or surgical treatment, or examination furnished the veteran."  Here, the Veteran was not furnished treatment and was not under VA's care; thus a claim is not available under 38 U.S.C. § 1151 and the claim is denied. 


Increased Rating for the Left Ankle Disability

The Appellant seeks a rating in excess of 10 percent for the left ankle disability as the substituted claimant.  The Veteran contended that he was entitled to a 20 percent rating based on marked limited motion of the left ankle. 

He was afforded a VA examination in January 2012, at which time he reported steady pain, swelling, stiffness, decreased range of motion, instability, and flare-ups occurring four times per week which require rest.  Range of motion testing showed plantar flexion to 35 degrees, with objective evidence of pain at 20 degrees, dorsiflexion to 10 degrees with pain, and no additional limitation of motion after repetitive use.  Compared to the contralateral ankle, the examiner noted that eversion and inversion both decreased by 50 percent.  Muscle strength and joint stability tests were normal and there was no evidence of ankylosis.  The Veteran's gait was antalgic and he regularly used a cane and left ankle brace for ambulation. 

VA medical records show treatment for left ankle pain, but do not demonstrate symptoms that warrant a higher rating.  In February 2012, an ankle examination showed limited motion, mild swelling, and tenderness on palpation to the left ankle.  In June 2013, the Veteran's extremities showed no cyanosis, edema, or clubbing, and he was able to extend and flex the ankle and the examiner determined that, based on his movement and ambulation, the Veteran did not have bilateral drop foot. 

In consideration of the evidence, the Board finds that a 20 percent rating is not warranted for the left ankle.  While the rating schedule does not define "moderate" or "marked" limited motion, guidance from VBA's M21-1 Adjudication Procedures Manual states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.  The Veteran had, at worst, dorsiflexion to 10 degrees and plantar flexion to 20 degrees, with pain.  The Board contemplated the decreased motion compared to the contralateral ankle and the Veteran's reports of flare-ups and use of assistive devices, but finds that these symptoms do not justify the higher rating in the context of his entire disability picture.   Accordingly, the claim for an increased rating for the left ankle is denied. 

Service Connection for Cause of Death

The Appellant claims that the Veteran's death was caused by his service-connected disabilities.  The immediate causes of death were ischemic cardiomyopathy and congestive heart failure and the intermediate causes were atrial fibrillation and cardiovascular heart disease.  At the time of his death, the Veteran was only service-connected for residuals of a left ankle fracture, tinnitus, and bilateral hearing loss and, as discussed above, service connection for coronary artery disease is not warranted.  The Board finds that the service-connected left ankle disability did not contribute substantially or materially to his death.  In making that determination, the Board refers to its earlier analysis regarding the Veteran's other risk factors for incurring coronary artery disease and his ability to maintain a healthy diet and level of activity regardless of the physical limitations caused by his service-connected disabilities.  As the evidence fails to establish that the Veteran had a service-connected disability that was either the principal or a contributory cause of death, the Appellant's claim for service connection for cause of death is not warranted.  


ORDER

The claim of service connection for a left knee disorder is reopened, but service connection is denied.

Service connection for a right knee disorder is denied. 
ORDER (CONTINUED)

Service connection for a right ankle disorder is denied. 

Service connection for a low back disorder is denied. 

Service connection for PTSD is denied. 

Service connection for coronary artery disease is denied. 

Service connection for diabetes mellitus is denied. 

Service connection for erectile dysfunction is denied. 

Service connection for bilateral pes planus is denied. 

Service connection for bilateral drop foot is denied.

Entitlement to compensation under 38 U.S.C. § 1151 is denied.

Entitlement to an increased rating for the service-connected left ankle disability is denied. 

Entitlement to service connection for cause of death is denied. 



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


